Citation Nr: 1416711	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-28 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for prostate cancer. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from October 1974 to October 1976.  He also served from March 1982 to November 1983, but in a 2010 Administrative Decision, the RO determined that the character of this service was dishonorable for VA purposes as to preclude entitlement to VA benefits based on that period of service.  Therefore, service connection may only be granted for disability incurred in or aggravated during the 1974 - 1976 period of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the file.  

At the April 2012 hearing, the Veteran, through his representative, clarified that this  appeal as to the right ear concerned only the right ear scar, and not "hearing loss or anything of that nature."  Therefore, the Board will limit its discussion to that issue.  It is noted, however, that in a November 2011 written correspondence, the Veteran requested entitlement to service connection for right ear hearing loss and entitlement to service connection for tinnitus.  It is unclear whether at his 2012 hearing, the Veteran intended to withdraw the claims for hearing loss and tinnitus.  In any event, the RO has not addressed the hearing loss and tinnitus issues, and those matters are referred to the RO for clarification and any appropriate action.



The issue of service connection for a left knee condition is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a statement received in November 2011, submitted prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to entitlement to service connection for prostate cancer.

2.  The Veteran's right ear condition is associated solely with his second, dishonorable, period of service; no connection to his first period of service is shown.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for prostate cancer are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Service connection for a right ear condition is precluded under law.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear 

As indicated above, the character of the Veteran's discharge from his second period of service is a bar to the award of VA benefits.  38 C.F.R. § 3.1(d), 3.12.  In an October 2010 Administrative Decision, the RO determined that the character of this service was dishonorable for VA purposes as to preclude entitlement to VA benefits based on that period of service.  The Veteran has not challenged this decision.  

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2013).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12.  A discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  In this case, the Veteran does not contend and the evidence does not show that he was insane at any point during his second period of service or that the VA's 2010 administrative decision was erroneous in any way.

The evidence does show that the appellant's right ear was lacerated during his second, dishonorable period of service.  Because the claimed injury occurred during that period of service, entitlement to VA benefits based on it is precluded by law.  

Prostate Cancer

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a statement received by the RO in November 2011, the Veteran indicated that he wished to withdraw from appellate consideration his appeal as to entitlement to service connection for prostate cancer. 

The Board finds that the Veteran's written statement indicating his intention to withdraw this claim on appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the Veteran has withdrawn his appeal concerning entitlement to service connection for prostate cancer, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.


ORDER

Entitlement to service connection for prostate cancer is dismissed.

Entitlement to service connection for a right ear condition is denied.


REMAND

The Veteran seeks service connection for a left knee condition.  Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for service connection.

The Veteran testified at his April 2012 hearing that he received treatment for his left knee condition at the Atlanta Medical Center (VAMC) in 1997 or 1998.  He also stated that he received treatment from the Nashville VAMC in 2004 to 2005.  Further, he reported receiving treatment from the Columbia VAMC from 1986 through 1997 and again from 2005 to present.  Records of VA treatment are constructively before VA.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  While a review of the record does reveal VA treatment records from the Atlanta VAMC, these records are dated in December 2008.  The Board finds that an additional request for the Veteran's VA treatment records for the time periods and locations mentioned above is necessary.  All nonduplicative VA treatment records should be associated with the Veteran's file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records relating to the Veteran's left knee from the following:   

Columbia VAMC dated from 1986 through 1997 and again from 2005 to present; 

   Atlanta VAMC dated in 1997 and 1998; and the

   Nashville VAMC dated in 2004 to 2005.

If no relevant records exist, then the claims file should be annotated to reflect such and the Veteran notified. 

2.  If the records obtained document a long history of left knee complaints, the file should be referred to an appropriate medical person for an opinion as to whether any left knee disability is related to the Veteran's left knee findings documented in 1976.  

A complete rationale should be provided for all opinions offered.  If the requested opinion cannot be provided without resorting to speculation, this should be noted and explained.

3.  Then readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 







Department of Veterans Affairs


